Exhibit 10.1
June 29, 2007

     
 
  Personal & Confidential
 
  Without Prejudice
 
  delivered by e-mail

Gary Christianson, PE

Hamilton, Montana 59840
Dear Gary:
     I am pleased to offer you the full-time position of Chief Operating Officer
for Biomira Management (the “Company”), a subsidiary of the Biomira group of
companies.
     The following confirms our offer
     1. Salary: Your salary will be US$ 240,000 (two hundred and forty thousand
dollars) per annum and will be reviewed annually. Salaries are paid twice a
month, by direct deposit, on the 15th and the second last banking day of each
month.
     2. Variable Pay: You will be eligible for variable pay at the 35% (thirty
five percent) Target level. The Variable Pay plan is governed by the “Biomira
Inc. (Canada) Employee Incentive Program” document and the terms of this
document will govern. Goals for the plan are established at the beginning of the
year, and payment is made following the close of the year.
     3. Stock Options: You are eligible to participate in the Biomira’s
non-qualified Stock Option Plan. The plan is governed by the “Biomira Inc.
Amended and Restated Share Option Plan” (the “Option Plan”) and the terms of
this document will govern. A total of 100,000 (one hundred thousand) optioned
shares of the Company will be granted at the first Board of Directors meeting
following your acceptance of this offer.
     The options will vest in accordance with the schedule set forth in the
Company’s standard stock option agreement which is 1/4 per year over 4 years,
and will expire 8 years after issue.
     4. Vacation: We will provide an annual vacation of 4 (four) weeks.

 



--------------------------------------------------------------------------------



 



     5. Severance: In the event your employment is terminated for reasons other
than “cause” as the term is interpreted according to the laws of the State where
you were based immediately prior to your termination severance will apply.
          (i) Lump sum payment of nine month’s base salary, less required
withholding, and,
          (ii) Lump sum payment equivalent of variable pay at target for nine
months following termination, less required withholding, and,
          (iii) Health Insurance coverage for a period of nine months.
     “Cause” for the purpose of this agreement shall include but not be limited
to (i) willful engaging in illegal conduct or gross misconduct which is
injurious to the Company or an affiliated company, (ii) being convicted of, or
entering a plea of nolo contendere or guilty to, a felony or a crime of moral
turpitude; (iii) engaging in fraud, misappropriation, embezzlement or any other
act or acts of dishonesty resulting or intended to result directly or indirectly
in a gain or personal enrichment to you at the expense of the Company or an
affiliated company, (iv) material breach of any written policies of the Company
or an affiliated company, or (v) willful and continual failure substantially to
perform your duties with the Company, which failure has continued for a period
of at least 30 days after written notice by the Company.
     6. Employed Benefit Plan: You will become eligible for our US benefit plan.
The plan provides extended health care, dental, life insurance, accidental death
& dismemberment, and long-term disability coverage. These plans are governed by
various plan documents which are provided by the Company’s benefits carrier.
     7. Retirement Savings Plan: You will become eligible for Biomira matching
contributions into the company’s 401(k) plan. Biomira will match your
contributions into the plan, up to a maximum of 3% of your monthly gross salary
(subject to maximums as deemed by law). Contributions to this plan are made
through payroll deductions. This plan is governed by plan documents provided by
our carrier for this benefit.
     8. Relocation: Your primary work location will be in the Seattle area, with
travel to other Biomira facilities and to various Biomira partners an expected
activity. If you relocate to Seattle within one year of beginning employment,
Biomira will pay your reasonable relocation expenses. If you voluntarily leave
employment at Biomira within one year of moving, you will need to reimburse
Biomira for these costs. Commuting expenses from your home to Seattle will be
your responsibility.

 



--------------------------------------------------------------------------------



 



     9. Confidentiality Agreement: To protect the company’s proprietary
interests, all of Biomira’s employees are required to sign a Confidentiality
Agreement as a condition of employment.
     10. Health and Safety: Biomira is vitally interested in the health and
safety of all workers and is conducting its business in an environmentally
responsible manner. Protection of employees from injury at the workplace and
occupational disease, white ensuring that business is conducted in an
environmentally responsible manner are continuing objectives. As part of our
policy promoting the safety of our staff and the products they manufacture, as a
condition of our employment and continued employment, you will be required to
comply with all health assessment and medical testing relevant to your position.
     11. Debarment: As a condition of employment and to protect the company’s
interests, you hereby certify that you have not been debarred and are not
subject to debarment under section 306 of the United State Food, Drug, and
Cosmetic Act (21 USC 355a) or comparable provision of any other applicable law.
     12. Other Terms & Conditions: This offer letter fully conveys the details
of our offer. All other terms and conditions of employment not mentioned herein
are consistent with Biomira Inc.’s corporate policies.
     13. Commencement Date: For your duties in conjunction with this offer of
employment, the commencement date for this position is on or before August 1,
2007.
     We look forward to you joining our team at Biomira. To confirm acceptance,
please sign below, retain a copy for your records, and return the original to
me. If you have any questions, please do not hesitate to contact me.
Sincerely,
/s/ Robert L. Kirkman, M.D.
Robert L. Kirkman, M.D.
President & CEO
Accepted this 29th day of June, 2007

     
/s/ Gary Christianson
   
 
Gary Christianson, PE
   

 